          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 1 of 11



 1 HUESTON HENNIGAN LLP
   John C. Hueston, State Bar No. 164921
 2 jhueston@hueston.com
   Moez M. Kaba, State Bar No. 257456
 3 mkaba@hueston.com
   Yahor Fursevich, State Bar No. 300520
 4 yfursevich@hueston.com
   523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone:    (213) 788-4340
 6 Facsimile:    (888) 775-0898

 7
   Attorneys for Plaintiff
 8 Palantir Technologies Inc.

 9
                                    UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
   PALANTIR TECHNOLOGIES INC., a                    Case No. 5:19-cv-06879-BLF
13 Delaware corporation,
                                                    PLAINTIFF PALANTIR TECHNOLOGIES
14                    Plaintiff,                    INC.’S OPPOSITION TO DEFENDANTS’
                                                    MOTION TO STAY DISCOVERY
15             vs.

16 MARC L. ABRAMOWITZ, in his individual            Date:        February 13, 2020
   capacity and as trustee of the MARC              Time:        9:00 a.m.
17 ABRAMOWITZ CHARITABLE TRUST                      Courtroom    3 (5th Floor)
   NO. 2, KT4 PARTNERS LLC, a Delaware              Judge:       Hon. Beth L. Freeman
18 limited liability company, and DOES 1 through
   50, inclusive,
19
                    Defendants.
20

21

22

23

24

25

26

27

28

                                                   -1-
                                         Case No. 5:19-cv-06879-BLF
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 2 of 11



 1 I.          INTRODUCTION

 2             Over three years ago, Palantir initiated this litigation against Defendants for stealing its

 3 trade secrets and using them to launch a competing business. But despite Palantir’s efforts to move

 4 this case toward resolution, Defendants have blocked Palantir from obtaining any discovery to date.

 5 For example, after the state court accepted Palantir’s trade secret disclosure, and directed discovery

 6 to move forward expeditiously, Defendants refused to conduct any discovery for months because of

 7 the possibility that this case may be removed to federal court. And once in this Court, Defendants

 8 attempted to force a stay by refusing to promptly participate in a conference under Federal Rule of

 9 Civil Procedure 26(f) and precluding Palantir from serving any discovery requests. As a result of

10 Defendants’ refusal, Palantir was forced to seek intervention from the Magistrate Judge, who

11 ordered Defendants to promptly participate in the Rule 26(f) conference.

12             In their latest effort to delay or avoid discovery, Defendants have now filed this Motion to

13 Stay pending a ruling on their motion to dismiss. But “[t]he Federal Rules of Civil Procedure do

14 not provide for automatic or blanket stays of discovery when a potentially dispositive motion is

15 pending.” Singh v. Google, Inc., No. 16-CV-03734-BLF, 2016 WL 10807598, at *1 (N.D. Cal.

16 Nov. 4, 2016) (internal citation omitted). Staying discovery is an extraordinary measure, and “[a]

17 party seeking a stay of discovery carries the heavy burden of making a strong showing why

18 discovery should be denied.” Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990)

19 (quotation marks omitted). Defendants cannot meet their “heavy burden” for two reasons:

20             First, before discovery can be stayed, Defendants must establish that Palantir’s claims are

21 frivolous and that their motion to dismiss will dispose of this case in its entirety. Defendants

22 cannot do so here. As explained in Palantir’s opposition to the motion to dismiss, Defendants’

23 motion is meritless because, among other reasons, it asks the court to weigh in on numerous issues

24 of fact that cannot be resolved at this stage of the proceedings. Consequently, because at least one,

25 and likely all, of Palantir’s claims will survive Defendants’ motion to dismiss (indeed, most of

26 Palantir’s claims have already survived Defendants’ demurrer in state court), a discovery stay is

27 improper. See Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., 2018 WL 1569811, at *1 (N.D.

28 Cal. Feb. 16, 2018) (denying motion to stay where defendants cited nothing “outside of their own

                                                         -1-
                                         Case No. 5:19-cv-06879-BLF
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 3 of 11



 1 opinion of the Amended Complaint’s deficiencies”); Anderson v. SeaWorld Parks & Entm't, Inc.,

 2 2017 WL 6448206, at *2 (N.D. Cal. Dec. 18, 2017) (denying motion to stay because “the Court

 3 cannot say with confidence that . . . there are no material facts in dispute”).

 4             Regardless, even assuming that Defendants’ motion to dismiss were granted in its entirety,

 5 a discovery stay would still be improper because Palantir would be entitled to an opportunity to

 6 cure any deficiencies in its complaint. Leave to amend would be particularly appropriate here

 7 because the state court overruled Defendants’ demurrer to Palantir’s current state law claims, and

 8 Palantir asserted its RICO claim for the first time in the operative Third Amended Complaint

 9 (“TAC”). See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (leave

10 to amend should “be freely given”). Accordingly, Defendants’ motion to dismiss would not

11 dispose of this entire case. See Singh, 2016 WL 10807598, at *2 (“[E]ven if Defendant were

12 correct that Plaintiff’s claims must be dismissed as alleged, the Court would consider whether leave

13 to amend should be granted, rendering [Defendant’s] motion not dispositive.”); Nat'l Union Fire

14 Ins. Co. of Pittsburgh, PA. v. Res. Dev. Servs., Inc., 2010 WL 3746290, at *1 (N.D. Cal. Sept. 18,

15 2010) (“[Defendant] [incorrectly] assumes that even if the district court finds that (some or all of)

16 the claims are deficient, that leave to amend any of them would not be granted. Therefore, the

17 court finds that the motion to dismiss is not ‘potentially dispositive’ at this juncture.”).

18             Second, to justify a discovery stay, Defendants must establish with specific facts that

19 conducting discovery while their motion to dismiss is pending would impose an undue burden. But

20 instead of presenting such facts here, Defendants assert in a conclusory manner that they

21 “anticipate that Palantir will pursue a vexatious discovery strategy aimed at maximizing the

22 litigation expenses.” (Mot. at 5–6.) Such conclusory assertions cannot satisfy Defendants’ burden

23 as a matter of law. See Singh, 2016 WL 10807598, at *2 (“Google fails to identify any discovery

24 burdens, and offers no particular or specific facts to support its assertion that a stay would be

25 necessary to spare the parties or the Court from the ‘burden’ of discovery.”); Smith v. Levine

26 Leichtman Capital Partners, Inc., 2011 WL 13153189, at *2 (N.D. Cal. Feb. 11, 2011) (“The

27 expense of discovery alone does not amount to good cause to stay discovery . . . .”).

28             For all these reasons, and those set forth below, the Court should deny Defendants’ Motion.

                                                        -2-
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 4 of 11



 1 II.         BACKGROUND

 2             On September 1, 2016, Palantir initiated this action in the California Superior Court,

 3 alleging that Defendants engaged in a multi-year scheme to defraud Palantir, steal its trade secrets,

 4 and then use those trade secrets to set up competing businesses. In the three years of litigation that

 5 followed, the state court (among other things) overruled Defendants’ demurrer to Palantir’s claims

 6 for trade secret misappropriation and breach of contract, accepted Palantir’s trade secret disclosure

 7 under California Code of Civil Procedure § 2019.210, and directed the parties to conduct discovery

 8 with an eye toward a trial date in June 2020.

 9             Despite Palantir’s efforts to move this action forward, Defendants have blocked it from

10 obtaining any discovery to date. Once the state court accepted Palantir’s trade secret disclosure and

11 lifted the automatic discovery stay under § 2019.210, it instructed the parties at a June 4, 2019 case

12 management conference that discovery should proceed expeditiously. Palantir served discovery

13 requests almost immediately thereafter. Three weeks later, Palantir also filed a motion for leave to

14 amend the complaint to add a federal RICO claim against all Defendants.

15             Rather than engage in discovery, however, Defendants asserted that they would not provide

16 any substantive responses on any of Palantir’s claims until the state court ruled on Palantir’s

17 motion for leave to amend. According to Defendants, no discovery could take place due to the

18 possibility of removal to federal court if that motion were granted. In light of this unilateral

19 discovery stay, Palantir filed a motion to compel discovery responses and for sanctions. Days

20 before the hearing on Palantir’s motion to compel, the state court granted Palantir’s motion for

21 leave to amend, and Defendants removed the case to this Court on October 22, 2019. All in all,

22 Defendants’ unilateral discovery stay in state court has already delayed discovery by four months.

23 To date, Palantir has not received a single document, a single response to an interrogatory, or a

24 single deposition in this case.

25             Once in this Court, Defendants continued their attempts to delay discovery and the

26 resolution of this action. After Defendants filed their motion to dismiss on October 29, 2019, they

27 refused to promptly participate in an initial case conference under Federal Rule of Civil Procedure

28 26(f) without offering any legitimate reasons for that refusal. Because Palantir could not serve

                                                        -3-
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 5 of 11



 1 discovery until the Rule 26(f) conference had occurred, Defendants effectively sought to help

 2 themselves to yet another months-long stay of discovery. Palantir was thus forced to file a motion

 3 with the Magistrate Judge requesting the Court compel Defendants to hold a Rule 26(f) conference.

 4 On December 4, 2019, Magistrate Judge Cousins granted Palantir’s request and ordered Defendants

 5 to participate in the conference by December 17.

 6             On December 9, 2019, before the parties conducted their Rule 26(f) conference and before

 7 any discovery was propounded, Defendants filed this Motion to Stay. Since then, on December 13,

 8 2019, the parties conducted their Rule 26(f) conference, and Palantir served a narrow set of

 9 requests for production and interrogatories.

10 III.        ARGUMENT

11             “Under Ninth Circuit law, a party seeking a stay of discovery carries the heavy burden of

12 making a strong showing why discovery should be denied.” Power Integrations, Inc. v. Park, No.

13 16-CV-02366-BLF, 2016 WL 10859441, at *1 (N.D. Cal. Dec. 2, 2016) (citations omitted). This

14 heavy burden “is not satisfied by superficial statements or vague articulations demonstrating

15 nothing more than the traditional burdens of litigation.” Optronic Techs., Inc. v. Ningbo Sunny

16 Elec. Co., 2018 WL 1569811, at *1 (N.D. Cal. Feb. 16, 2018). Nor is that burden satisfied by the

17 mere filing of a motion to dismiss; “[i]f it was, every case with a pending second-round motion to

18 dismiss—the large majority of federal actions—would be stayed at some point. That sort of

19 inefficient and chaotic system is not contemplated by the Federal Rules . . . .” Id. at *2; see also

20 Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990) (“Had the Federal Rules

21 contemplated that a motion to dismiss under Fed. R. Civ. Pro. 12(b)(6) would stay discovery, the

22 Rules would contain a provision to that effect. In fact, such a notion is directly at odds with the

23 need for expeditious resolution of litigation.”).

24             Instead, discovery may be stayed only when the Court “is convinced that the plaintiff will

25 be unable to state a claim for relief” because “a pending motion [is] potentially dispositive of the

26 entire case” and “can be decided absent additional discovery.” Power Integrations, 2016 WL

27 10859441, at *1 (citations omitted). In the context of motions brought under Rule 12(b)(6), this

28 means that the stated claims for relief must be “utterly frivolous, or filed merely in order to conduct

                                                       -4-
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 6 of 11



 1 a ‘fishing expedition’ or for settlement value.” Gray, 133 F.R.D. at 40. In other words, a Rule

 2 12(b)(6) motion “could be dispositive of the entire action, if granted in its entirety and if the court

 3 decides that further leave to amend should not be permitted. But those are big ‘ifs.’” Optronic,

 4 2018 WL 1569811, at *1 (emphases in original).

 5             Even when a defendant demonstrates that a pending motion to dismiss is likely to be

 6 granted in its entirety without leave to amend, a discovery stay is still improper in the absence of

 7 good cause under Rule 26(c)(1). See Smith v. Levine Leichtman Capital Partners, Inc., 2011 WL

 8 13153189, at *2 (N.D. Cal. Feb. 11, 2011). In this context, good cause requires a specific showing

 9 that discovery would impose an undue burden going beyond the traditional litigation costs. Id.

10 (“The expense of discovery alone does not amount to good cause to stay discovery . . . .”).

11 “[S]tereotyped or conclusory statements” are insufficient to satisfy this requirement. Id. at *1

12 (citations omitted).

13             Here, Defendants cannot come close to establishing (i) that Palantir’s claims are so

14 frivolous that their pending motion to dismiss will dispose of the entire case, or (ii) that they will

15 suffer undue burden in the absence of a discovery stay.

16             A.     Defendants Cannot Show That Their Motion Will Dispose of the Entire Case

17                    1.      Defendants’ Motion to Dismiss is Without Merit

18             Despite the fact that the state court has already rejected Defendants’ attempt to dismiss

19 Palantir’s trade secret and breach of contract claims, Defendants argue that their motion to dismiss

20 will result in the complete disposition of this action. (Mot. at 2 –4.) But Defendants offer little

21 more “outside of their own opinion of the [Third] Amended Complaint’s deficiencies” and do not

22 even attempt to explain “why the [Third] Amended Complaint is utterly frivolous, or filed merely

23 in order to conduct a fishing expedition’ or for settlement value.” Optronic, 2018 WL 1569811, at

24 *1 (citations omitted). As Palantir explained in detail in its opposition to Defendants’ motion to

25 dismiss, each of its claims is viable and meritorious. Although Palantir will not repeat all of the

26 reasons for rejecting Defendants’ motion here, some of its most glaring deficiencies can be

27 summarized as follows:

28

                                                        -5-
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 7 of 11



 1                    RICO Claim: While Defendants assert that Palantir has insufficiently alleged injury
 2                     or the existence of a RICO enterprise, they ignore or mischaracterize Palantir

 3                     allegations. Palantir has alleged concrete damages from Defendants’ fraudulent

 4                     RICO scheme both in the form of the profits Defendants gained at Palantir’s

 5                     expense and the costs they imposed on Palantir, including by forcing it to initiate

 6                     several legal proceedings to mitigate the harm from Defendants’ misconduct. (Opp.

 7                     to MTD (Dkt. 38) at 6–8.) Palantir has also alleged that Defendants formed an

 8                     “association-in-fact” RICO enterprise that made numerous misrepresentations and

 9                     omissions—both to Palantir and in patent applications to the government—to carry

10                     out its multi-year wire fraud scheme. (Id. at 8–20.) This is sufficient to plead a

11                     valid RICO claim at this stage of the proceedings.

12                    Breach of Contract and Implied Covenant Claims: Although Defendants incorrectly
13                     argue that the information they stole from Palantir was not covered by the

14                     confidentiality agreements they are alleged to have breached, their arguments

15                     require the Court to weigh in on several disputed issues of fact. Determinations as

16                     to precisely what information Defendants stole, when they stole it, and under what

17                     circumstances cannot be made on a motion to dismiss. (Id. at 21–23.)

18                    Trade Secrets Misappropriation Claim: Defendants assert that Palantir’s trade secret
19                     claim is deficient because Palantir did not use “reasonable efforts” in maintaining

20                     the confidentiality of its trade secrets. But even assuming that the trade secret

21                     information was not covered by the confidentiality agreements with Defendants (it

22                     was), Palantir has alleged facts showing that Defendants were independently

23                     obligated to keep it secret. The law is clear that whether a party undertook

24                     reasonable efforts to maintain the secrecy of a trade secret is a question of fact that

25                     cannot be resolved on a motion to dismiss. (Id. at 25.)

26             Defendants therefore cannot show that their motion to dismiss will dispose of the entire

27 case or that any of Palantir’s claims are frivolous. Indeed, many of the issues at the heart of

28 Palantir’s claims require factual and credibility determinations that can only be made after

                                                         -6-
                                             Case No. 5:19-cv-06879
                      PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 8 of 11



 1 discovery takes place. Courts within this district routinely deny motions to stay under analogous

 2 circumstances. See, e.g., Anderson v. SeaWorld Parks & Entm't, Inc., 2017 WL 6448206, at *2

 3 (N.D. Cal. Dec. 18, 2017) (denying motion to stay because “the Court cannot say with confidence

 4 that . . . there are no material facts in dispute”); Garcia v. Enter. Holdings, Inc., 2014 WL 4623007,

 5 at *3 (N.D. Cal. Sept. 15, 2014) (denying motion to stay when “the Court cannot conclude that the

 6 pending motion, though it challenges the sole claim in the operative complaint, will be potentially

 7 dispositive of the entire case”); Malek v. Green, No. 17-cv-00263-BLF (N.D. Cal. Mar. 30, 2017)

 8 (Dkt. No. 24 at 3) (denying motion to stay discovery because issues raised on the dispositive

 9 motion were “subjects of reasonable dispute, such that it cannot be confidently said that Defendants

10 will succeed in ending the action or that their arguments are entirely meritorious”); Svenson v.

11 Google, Inc., No. 13-cv-04080-BLF (N.D. Cal. Nov. 26, 2014) (Dkt. No. 100 at 2) (denying motion

12 to stay because the issues presented on a motion to dismiss were not “straightforward”); Power

13 Integrations, 2016 WL 10859441, at *2 (denying motion to stay because issues presented on the

14 motion were “the subjects of reasonable dispute”).

15             None of the three cases Defendants cite for the contrary proposition support a discovery

16 stay in this case. For example, Yiren Huang v. Futurewei Technologies, Inc., 2018 WL 1993503

17 (N.D. Cal. Apr. 27, 2018), involved a motion to transfer venue under 28 U.S.C. § 1404—not a

18 motion to dismiss under Rule 12(b)(6)—and there was no dispute that an agreement between the

19 parties required the lawsuit to be brought in Texas. Id. at *4. Given the reasonably probable

20 transfer of the action, the court found good cause to stay discovery because it determined that the

21 case would likely be consolidated with related actions in Texas and “coordinating discovery in the

22 consolidated action will serve judicial economy and efficiency . . . .” Id. Such circumstances are

23 not present here.

24             The other two cases Defendants rely on were class actions with expansive complaints that

25 were overbroad on their face. In Bush v. Vaco Tech. Serv., LLC, No. 17-cv-05605-BLF (N.D. Cal.

26 February 26, 2018) (Dkt. No. 38 at 2), the court agreed to stay discovery because it had already

27 informed the parties that the pending motion to dismiss would be granted since the allegations in

28 the complaint were grossly overbroad. Staying discovery therefore made sense because any

                                                       -7-
                                           Case No. 5:19-cv-06879
                    PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
          Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 9 of 11



 1 discovery requests would be too “oppressive” and “based on overbroad allegations that will not

 2 proceed.” Id. Similarly, in In re Nexus 6p Prod. Liab. Litig., 2017 WL 3581188, at *2 (N.D. Cal.

 3 Aug. 18, 2017), a discovery stay was granted because the original complaint was “sprawling,” In re

 4 Nexus 6p Prod. Liab. Litig., 2018 WL 3036734, at *2 (N.D. Cal. June 19, 2018), with ninety-five

 5 pages and twenty-two counts alleging numerous violations of state and federal law, and there was a

 6 strong probability that the motion to dismiss would obviate the need to conduct discovery on many

 7 of those allegations.

 8             Unlike in these cases, Palantir’s complaint is neither frivolous nor “sprawling” or

 9 “overbroad” on its face. Each of Palantir’s claims is based on the same set of core facts concerning

10 Defendants’ scheme to misappropriate its trade secrets and set up competing businesses.

11 Defendants’ motion would therefore not narrow discovery as long as at least one of Palantir’s

12 claims survives. As discussed above, it is reasonably likely that all claims—and certainly some

13 claims—will survive Defendants’ motion (as they have previously).

14                    2.      Defendants Cannot Show That Palantir Would Be Denied Leave to Amend

15             Regardless, even assuming that Defendants’ motion would be granted in its entirety,

16 Defendants would still have to show that Palantir’s claims cannot be cured through amendment

17 before a discovery stay can be imposed. As this Court explained in denying a motion to stay under

18 similar circumstances, “[E]ven if Defendant were correct that Plaintiff’s claims must be dismissed

19 as alleged, the Court would consider whether leave to amend should be granted, rendering

20 [Defendant’s] motion not dispositive.” Singh v. Google, Inc., No. 16-CV-03734-BLF, 2016 WL

21 10807598, at *2 (N.D. Cal. Nov. 4, 2016); Optronic, 2018 WL 1569811, at *1 (denying motion to

22 stay because it was “possible” that “leave to amend [would be] permitted”); Nat'l Union Fire Ins.

23 Co. of Pittsburgh, PA. v. Res. Dev. Servs., Inc., 2010 WL 3746290, at *1 (N.D. Cal. Sept. 18, 2010)

24 (“[Defendant] [incorrectly] assumes that even if the district court finds that (some or all of) the

25 claims are deficient, that leave to amend any of them would not be granted. Therefore, the court

26 finds that the motion to dismiss is not ‘potentially dispositive’ at this juncture.”).

27             Defendants have not even attempted to argue that Palantir would not be entitled to leave to

28 amend if any of its claims were found to be deficient. Leave to amend would be particularly

                                                        -8-
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
         Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 10 of 11



 1 appropriate here because Palantir has never amended its complaint in response to a demurrer or a

 2 motion to dismiss. As noted above, the state court overruled Defendants’ demurrer as to Palantir’s

 3 current state law claims, and Palantir asserted its RICO claim for the first time in the TAC. If the

 4 TAC is found deficient, Palantir should be given an opportunity to cure the deficiency through

 5 amendment. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)

 6 (leave to amend should “be freely given”). Accordingly, Defendants’ motion to dismiss cannot be

 7 “dispositive” of the entire case as a matter of law. See Singh, 2016 WL 10807598, at *2; Nat'l

 8 Union Fire, 2010 WL 3746290, at *1.

 9             B.     Defendants Cannot Show They Will Suffer an Undue Burden From Discovery

10             Even if Defendants could somehow establish that their motion will dispose of the entire

11 case (and they cannot), a discovery stay would still be improper because Defendants have failed to

12 show that they will suffer undue burden from discovery. See Smith, 2011 WL 13153189, at *2.

13 All they have done is assert in the most conclusory fashion that “Defendants anticipate that Palantir

14 will pursue a vexatious discovery strategy aimed at maximizing the litigation expenses” and that

15 “[t]he potential service of voluminous discovery . . . would require substantial resources that are

16 vastly disproportionate to the needs of the case.” (Mot. at 5–6.) These assertions cannot constitute

17 “good cause” to stay discovery for two independent reasons:

18             First, it is well settled that “[t]he expense of discovery alone does not amount to good cause

19 to stay discovery.” Smith, 2011 WL 13153189, at *2; see also Optronic, 2018 WL 1569811, at *2

20 (“[The good cause standard] is not satisfied by superficial statements or vague articulations

21 demonstrating nothing more than the traditional burdens of litigation.”). Rather, to satisfy the good

22 cause requirement, Defendants must offer some “particular or specific facts to support [their]

23 assertion that a stay would be necessary to spare the parties or the Court from the ‘burden’ of

24 discovery.” Singh, 2016 WL 10807598, at *2. Defendants have not presented such facts here and

25 have instead asked the Court to trust their word that “Palantir will pursue a vexatious discovery

26 strategy.” Such “stereotyped or conclusory statements” cannot constitute “good cause” as a matter

27 of law. Gray, 133 F.R.D. at 40.

28

                                                        -9-
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
         Case 5:19-cv-06879-BLF Document 50 Filed 12/23/19 Page 11 of 11



 1             Second, Defendants are simply wrong that Palantir will seek broad and disproportionate

 2 discovery aimed at increasing their litigation costs. Indeed, any concerns about the breadth of

 3 discovery requests are more properly addressed by “a conference among the parties to establish a

 4 discovery plan, along with any necessary motions regarding discovery efforts,” not by a discovery

 5 stay. In re Valence Tech. Sec. Litig., 1994 WL 758688, at *2 (N.D. Cal. Nov. 18, 1994).

 6 Accordingly, Defendants’ conclusory assertions about some unspecified discovery burden cannot

 7 justify a stay in these circumstances.

 8             By contrast, Palantir will continue to suffer significant prejudice if discovery is delayed any

 9 longer. Since “memories fade and witnesses become unavailable over time,” additional delays

10 would harm Palantir “[g]iven the glacial pace of the case so far.” Roule v. Petraeus, 2012 WL

11 2367873, at *5 (N.D. Cal. June 21, 2012). This case has been pending for over three years without

12 discovery, and allowing discovery to proceed “would promote the court’s interest, as well as that of

13 the public, in judicial efficiency and timely resolution of litigation.” San Francisco Tech. v. Kraco

14 Enterprises LLC, 2011 WL 2193397, at *3 (N.D. Cal. June 6, 2011) (allowing discovery to proceed

15 to expedite a case that had “been pending for over one year”). In light of these factors, together

16 with Defendants’ failure to articulate any specific facts to support their assertions of undue burden,

17 no discovery stay is justified here.

18 IV.         CONCLUSION

19             For the foregoing reasons, Defendants’ motion to stay should be denied and Defendants

20 should be ordered to fully comply with their discovery obligations.

21

22 Dated: December 23, 2019                          HUESTON HENNIGAN LLP

23

24
                                                     By:    ____________
25                                                         Moez M. Kaba
                                                           Attorneys for Plaintiff
26                                                         Palantir Technologies Inc.

27

28

                                                        - 10 -
                                            Case No. 5:19-cv-06879
                     PALANTIR'S OPPOSITION TO DEFENDANTS' MOTION TO STAY DISCOVERY
     5669229
